Title: Acct. of the Weather in May [1775]
From: Washington, George
To: 




May 1st. Exceeding hot. Wind southerly.
 


2. Also warm, but not so hot as yesterday.
 


3. Again warm & clear. Wind Southerly.
 


4. Very warm indeed with but little wind & clear.
 


5. Again very Warm with a violent Gust abt. 5 Oclock in the Evening.
 


6. Somewhat Cool. Wind Easterly.
 


7. Cool & pleasant. Wind Northerly.
 


8. Still Cool & lowering with Rain now and then.
 


9. Clear & pleasant. Wind Westerly.
 


10. Clear and pleasant not being very warm.
 


11. Clear but rather Cool wind being Westerly.
 


12. Clear & pleasant, but rather Cool.
 


13. Lowering with a little Rain in the forenoon. Clear afterwards.
 


14. Clear & pleasant—rather warm.
 



15. Clear in the afternoon. A little lowering in the forenoon.
 


16. Clear & pleasant. Evening a little Cool.
 


17. Clear and pleasant in the forenoon but Cloudy & dropping of Rain afterwds.
 


18. Clear and Warm all day.
 


19. Clear & warm in the forenoon, but lowering & Cool afterwards.
 


20. Clear and pleasant. Rathr. cool.
 


21. Clear in the forenoon with a good deal of Rain afterwards.
 


22. Lowering in the forenoon with Rain in the Afternoon.
 


23. Lowering most part of the day.
 


24th. Clear and pleasant with but little Wind.
 


25. Clear & pleasant but growing warmer.
 


26. Clear and Warm. Wind Southerly but not fresh.
 


27. Clear and very Sultry. Wind still Southerly.
 


28. Clear and warm. Wind pretty fresh from the South.
 


29. Warm with some appearances of Rain but none fell.
 


30. Lowering all day & warm. Wind fresh from the So[uth]ward.
 


31. Warm, & somewhat lowering. Wind pretty fresh from the Southward.
